Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 and 8-22 are pending and being examined.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/26/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the molten portion " in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the alloy portion " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
As a result of rejected independent claim 1, all dependent claims are also rejected under the same statue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Inoue (NPL document “Superconductivity of Ductile Titanium-Niobium based amorphous alloys”).
As for claim 1, Inoue discloses Ti55Nb30Si12B3 and Ti55Nb40Si12B3 alloy (Page C8-761 Col 2 paragraph 2 line 4-5) and both alloys consisting of a duplex structure of amorphous and crystalline phase (i.e. claimed isolated crystalline dendrite).  (Page C8-761 Col 2 last paragraph last six lines) Hence, instant claimed “at a cooling rate such that upon solidification the alloy segregates phase to produce a metal matrix composite comprising a plurality of isolated dendrites characterized by a dendrite size and a dendrite density dispersed within a continuous crystalline eutectic material matrix” is expected. 

Figure 2 of Page C8-719 also discloses Ti55Nb30Si15-xBx consisting of amorphous and crystalline and x is 7 at%.  Hence, Inoue discloses instant claimed alloy with amount of Ti greater than any amount of other alloy element, summation of Ti and Nb (i.e. claimed β stabilizer) is at least 85at%, with X is Si and B.  Such alloy does not contain Be.
Inoue also discloses a process of making a superconducting material by preparing Ti55Nb30Si12B3 and Ti55Nb40Si12B3 alloy from pure components under a protective argon atmosphere in an arc furnace, ribbon specimens of about 1-2 mm width and 0.02-0.04 mm thickness were prepared from theses alloy under a protective argon atmosphere using a modified single roller quenching apparatus. (Page C8-758 Col 1 bridging Col 2 paragraph 1)  Hence, Inoue discloses instant claimed providing an alloy, depositing the molten alloy and cooling the molten alloy.
Hence, Inoue anticipated instant claim 1.
As for claim 2, Ti55Nb30Si12B3 and Ti55Nb40Si12B3 suggest summation of Ti and Nb are 85%, summation of Si and B is 15at%.
As for claim 3, Ti55Nb30Si12B3 and Ti55Nb40Si12B3 suggest Nb meets at least one additional beta stabilizer.
As for claim 4, Ti at 55at% meets at least 50at% as claimed.
As for claim 9, Figure 2 of Inoue illustrated more than 60% is crystalline.
As for claim 10, since crystalline dendrite is a soft ductile phase, it is expected that matrix hardness is at least 5% larger than the dendrite hardness.
As for claims 11-15, they are all inherent properties due to same alloy produced by same process steps of providing, depositing and cooling.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
As for claim 16 and 18, they are intended use of claimed product. Since Inoue metal matrix composite possesses same alloy composition as required by instant claim 1 , it is fully capable of being used in the claimed manner .Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given.  See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
As for claim 19, 1-2 mm width broadly reads on instant thickness. (Page C8-758 Col 1 last line)
As for claim 20, instant claim is substantially the same as claim 1 except it requires depositing and forming without heating. The fact Inoue does not disclose heating after melting, depositing and quenching supports instant claimed limitation.
	As for claim 21, Ti55Nb30Si12B3 and Ti55Nb40Si12B3  suggests the alloy comprises Ti, Nb and B is 3.   Hence, B at 3at% is within claimed 2-15at%.
	As for claim 22, Figure 3b (Page C8-759  Col 1) illustrated concentration of additional element such as B can be at 3at% and 5 at%.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6 and 8-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hofmann (US 20160186850) in view of Guo (NPL document “Development of in-situ β-Ti reinforced Be-free Ti-based bulk metallic glass matrix composite”).
As for claim 1, Hofmann discloses a method of fabricating a strain wave gear includes shaping a BMGMC (bulk metallic glass matrix composite) based material using a mold and a casting technique.    Hence, Hofmann discloses instant claimed method of manufacturing a part comprising a metal composite material comprising proving BMGMC material, casting (i.e. instant claimed depositing the mold portion of the alloy) using a mold and cooling the cast part.  
Table 2 (Col 6) discloses DV4 alloy has formula Ti62Zr15V10Cu4Be9  (Col2 of Table 2) .  Hence, Ti62Zr15V10Cu4Be9  supports instant claimed an alloy comprising at least one β-stabilizer, wherein β-stabilizer are Zr and V; and X wherein X represents Cu.  Atomic % of Ti is greater than the amount of any other element in the alloy, wherein the combined amount of Ti, β-stabilizer of Zr and V are 97% at.
Same Ti62Zr15V10Cu4Be9 has BMG 40% and bcc 60% (i.e. isolated crystalline dendrite) which suggests a bulk metallic glass matrix composite includes crystalline phase and amorphous phase and the crystalline phase exists in the form of dendrite (paragraph [0051]).  Hence, instant claimed “at a cooling rate such that upon solidification the alloy segregate phase to produce a metal matrix composite comprising a plurality of isolated dendrites characterized by a dendrite size and a dendrite density dispersed within a continuous crystalline eutectic material matrix is expected. 
Hofmann differs from instant claim such that it contains Be.
	Guo discloses in-situ β-Ti reinforced Be-free Ti-based bulk metallic glass matrix composites.  Guo expressly discloses in-situ β-Ti reinforced Ti-based BMGMC have been successfully developed in Ti-Zr-V-Cu-Be (Page 120 Col 2 paragraph 2 line 2).  However, the presence of toxic element such as Al, Ni and Be has restricted their biomedical application.  Therefore, it is very important to produce β-Ti reinforced Ti-based BMGMCs with alloy system free of Al, Ni and Be.  Since V, Nb and Ta are isomorphous β-Ti stabilizer, it would have been obvious to one skill in the art to replace toxic element of Be with stabilizer such as V, Nb or Ta in order to apply a Be-free Ti-based bulk metallic glass matrix in biomedical application. (Page 120 Col 2 paragraph 2)
	Hofmann’s Ti62Zr15V10Cu4Be9 is Ti-Zr-V-Cu-Be.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to replace toxic element of Be with stabilizer such as V, Nb or Ta as disclosed by Guo, in the process of Hoffman for the benefit of apply the Ti-based bulk metallic glass matrix composite in biomedical application.
Hence, after the replacement of Be with V, Nb or Ta, new alloy would be Ti62Zr15V10Cu4Nb9  or  Ti62Zr15V10Cu4Ta9 or  Ti62Zr15V19Cu4.
As for claim 2, in view of new alloy after replacing Be with V, Nb or Ta as cited above, atomic % of sum of Ti, Zr and β-stabilizer V, Nb or Ta is expected to be between 96at%, and Cu as claimed X is expected to be 4at%.
As for claim 3, Nb, Ta meet instant claimed at least one additional β-stabilizer.
As for claim 4, Ti being at 62at% meets instant claimed at least 50 at% of the alloy.
As for claim 6, Nb, Ta meet instant claimed at least one additional β-stabilizer and Cu meets instant claimed at least one additional X.
As for claim 8, Hofmann discloses cooling rate on the order of 106 K/s is well known. (paragraph [0050])
As for claim 9, Hoffman discloses alloy Ti62Zr15V10Cu4Be9 has BMG 40% and bcc 60%.  Hence, at least 60% by volume is expected.
As for claim 10, since crystalline dendrite is a soft ductile phase, it is expected that matrix hardness is at least 5% larger than the dendrite hardness.
As for claims 11-15, they are all inherent properties due to same alloy produced by same process steps of providing, depositing and cooling.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
As for claim 16, instant claimed wherein clause is an intended usage of claimed product.  Since, metal matrix composite possesses same alloy composition as required by instant claim 1 , it is fully capable of being used in the claimed manner .Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given.  See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. The fact Hoffmann’s Ti-based BMG is used as strain wave gear meets instant claimed structural application. (Tite)
As for claim 17, it is noted Hofmann does not expressly disclose instant claimed alloy compositions. However, the fact Hofmann expressly discloses material properties of BMG based material are a function of relative ratios of the constituent component and also a function of crystalline structure. As a result, material properties of BMG-based materials can be tailored by varying the composition and varying the ratio of crystalline structure to amorphous structure. Table 2 further illustrates that by increase al% of Ti, amorphous % decreases and crystalline phase % increases and as a result, mechanical properties varies in Ti-based BMG. That is, Hoffmann expressly suggests relative ratios of the constituent component is a result effective variable to obtain desired material properties. If a particular parameter is recognized as a result-effective variable (NOTE: An evidence reference is required.), then the determination of the optimum or workable ranges of said parameter might be characterized as routine experimentation. See MPEP 2144.05 II.
Hence, it would have been obvious to one skill in the art, at the time the invention is mace to adjust constituent components and its compositions of Ti-based BMGMC as routine experimentation such that ratio of crystalline structure to amorphous structure is adjusted accordingly, in the process of Hofmann in view of Guo for obtaining desired material properties.
As for claim 18, Guo discloses his BMGMC is a type of part as biomedical implant. Hoffmann discloses his BMGMC is a type of part used as strain wave gear which is an engine component.
As for claim 19, Hofmann discloses thickness greater than 1 mm. (paragraph [0050])
As for independent claim 20, instant claim is substantially the same as claim 1 except it requires depositing and forming without heating. The fact Hofmann does not disclose heating after casting and quenching supports instant claimed limitation.
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hofmann (US 20160186850) in view of Guo, and further evidenced by Ma (NPL document “Formation of New Ti-based Metallic Glassy Alloys”).
As for claim 5, neither Hofmann nor Guo disclose presence of B.
Ma discloses the effect of B in Ti-based metallic glassy alloys such that B has large value of negative heats of mixing and large atomic size mismatches against Ti atoms, hence is found to be effective in increasing the thermal stability of a supercooled liquid and thus increasing the GFA (glass forming ability). (Page 1803 Col 1 paragraph 3 lines 11-14 bridging Col 2 lines 1-2 and Table 2)
Hence, it would have been obvious to one skill in the art to add B as suggested by Ma, in the process of Hofmann in view of Guo for increasing the thermal stability of a supercooled liquid and thus increasing the GFA.
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hofmann (US 20160186850) in view of Guo, and further evidenced by Pauly (NPL document “Processing metallic glasses by selective laser melting”).
As for claim 8, neither Hofmann nor Guo discloses cooling rate.
Pauly evidenced that type cooling rate for metallic glass by casting are in the order of 102-102 K/s.  (Page 38 Col 1 paragraph 1 last three lines)
Hence, it would have been obvious to one skill in the art, at the time the invention is 
made to apply well know cooling rate of 102-102 K/s as evidenced by Pauly, in the process of Hofmann in view of Guo with expected success. 
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hofmann (US 20160186850) in view of Guo, and further in view of Oh (NPL document “Microstructure and tensile properties of high-strength high ductility Ti-based amorphous matrix composite containing ductile dendrites”).
As for claim 15, neither Hofmann nor Guo discloses heating the alloy to a semi-solid temperature region between the alloy’s solidus and liquidus.
Oh discloses a process of making high-strength high ductility Ti-based amorphous matrix composite by arc melting, and held at 800-900 C in which liquid and solid phases exist together for 1-2 h to eliminate inhomogeneous cast structures and were then quenched to obtain the amorphous matrix.  (Page 7278 Col 1 Section 2 Experiment paragraph 1)   
Hence, it would have been obvious to one skill in the art, at the time the invention is 
made to apply a step of holding the molten alloy in the cast structure in which liquid and solid phases exist together for 1-2 h as disclosed by Oh, in the process of Hofmann in view of Guo to eliminate inhomogeneous cast structures.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No.11,014,162. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions claimed a method of manufacturing a part comprising a metal composite material comprising: providing an alloy comprising Ti; at least one β-stabilizer, wherein a β-stabilizer is an element selected from the group consisting of Zr, Hf, Ta, Nb, V, Sn, and Mo; and X, wherein X represents one or more additional elements selected from the group consisting of Co, Fe, Ni, Cu, Al, B, Ag, Pd, Au, C, and Si; wherein the atomic % of Ti in the alloy is greater than the amount of any other element in the alloy, wherein the combined amounts of Ti and the at least one β-stabilizer comprise at least 85 atomic % of the alloy; and wherein the alloy does not contain Be; depositing molten layers comprising the alloy; cooling at a cooling rate such that upon solidification the alloy segregates phases to produce a metal matrix composite comprising a plurality of isolated crystalline dendrites characterized by a dendrite size and a dendrite density dispersed within a continuous crystalline eutectic material matrix. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733